Citation Nr: 1600660	
Decision Date: 01/08/16    Archive Date: 01/21/16

DOCKET NO.  09-15 544A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to special monthly compensation (SMC) based on the need for the aid and attendance of another or by reason of being housebound.

2.  Entitlement to a special home adaptation grant.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from August 1976 to October 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2009 and February 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  This appeal was processed using both the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future review of this case should take into consideration the existence of this electronic record.

The issue of entitlement to a special home adaptation grant is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The impairment caused by the service-connected disabilities does not require the care or assistance of another on a regular basis or render the Veteran housebound.


CONCLUSION OF LAW

The criteria for SMC based on the need for the regular aid and attendance of another person or by reason of being housebound have not been met.  38 U.S.C.A. §§ 1114, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.350, 3.352 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In an April 2008 notice letter sent prior to the initial denial of the SMC claim, the RO advised the Veteran of what the evidence must show to establish entitlement to the benefit, and described the types of information and evidence that the Veteran needed to submit to substantiate the claim.  The RO also explained what evidence VA would obtain and make reasonable efforts to obtain on the Veteran's behalf in support of the claims.  In consideration of the foregoing, the Board finds that the VCAA notice requirements were fully satisfied prior to the initial denial of the claim in February 2009, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed. 

Regarding VA's duty to assist in claims development, the record contains all available evidence pertinent to the appeal.  VA has requested records identified throughout the claims process.  The Veteran was given appropriate notice of the responsibility to provide VA with any treatment records pertinent to the appeal, and the record contains sufficient evidence to make a decision on the appeal.  The record includes the complete service treatment records, post-service VA treatment records, and the Veteran's lay statements.  

The RO provided the Veteran with a VA examination in January 2009 in connection with the SMC claim.  The VA examination report includes all relevant findings and medical opinions needed to evaluate fairly the appeal.  The January 2009 VA examiner considered the medical records and history of the service-connected disabilities as provided through interview of the Veteran and review of the record, and performed a thorough examination of the Veteran; therefore, the VA examiner had adequate facts and data regarding the history and condition of the service-connected disabilities and when providing the medical opinion.  In addition, the VA medical opinion was supported by adequate rationale.  For these reasons, the Board finds that the VA examination report is adequate, and there is no need for further examination or medical opinion.  

As such, VA has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the issue addressed on the merits in this appeal.  Mayfield, 444 F.3d at 1328.  Hence, no further notice or assistance is required to fulfill VA's duties to notify and assist the Veteran in the development of the appeal adjudicated herein.

SMC Legal Criteria

Compensation at the aid and attendance rate is payable when the veteran, due to service-connected disability, has suffered the anatomical loss or loss of use of both feet or one hand and one foot, or is blind in both eyes, or is permanently bedridden or so helpless as to be in need of regular aid and attendance.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).

Determinations as to the need for regular aid and attendance are factual and must be based upon the actual requirements for personal assistance from others.  In making such determinations, consideration is given to such conditions as: the inability of the claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without assistance; the inability of the claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; the inability to attend to the wants of nature; or incapacity, either physical or mental, which requires care or assistance on a regular basis to protect a claimant from hazards or dangers incident to one's daily environment.  It is not required that all of the disabling conditions enumerated be present before a favorable rating is made. 

The particular personal functions that the claimant is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the claimant be so helpless as to be in need of regular aid and attendance, not that there is a constant need.  "Bedridden" constitutes a condition which, through its essential character, actually requires that an individual remain in bed.  The fact that a claimant has voluntarily taken to bed, or that a physician has prescribed bed rest for a lesser or greater portion of the day will not suffice.  38 C.F.R. § 3.352(a). 

In Turco v. Brown, 9 Vet. App. 222, 224 (1996), the Court held that eligibility for special monthly compensation by reason of regular need for aid and attendance requires that at least one of the factors set forth in VA regulation is met.  In addition, determinations that the claimant is so helpless as to be in need of regular aid and attendance will not be based solely upon an opinion that the claimant's condition is such as would require him or her to be in bed.  They must be based on the actual requirement of personal assistance from others.  See Turco, 9 Vet. App. at 224. 

The regulations also provide additional compensation on the basis of being housebound where the veteran (1) has, in addition to a single, permanent service-connected disability rated 100 percent disabling, additional service-connected disability or disabilities independently evaluated as 60 percent or more disabling which are separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  A veteran will be considered housebound where the evidence shows that, as a direct result of his service-connected disability or disabilities, he is substantially confined to his dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350.

SMC Analysis

The Veteran seeks SMC based on the need for the aid and attendance of another or housebound status.  The Veteran has generally asserted that he needs assistance to perform daily needs.  See May 2009 VA Form 9, Substantive Appeal.  Throughout the period on appeal, service connection has been in effect for degenerative joint disease of the lumbosacral spine, total left knee arthroplasty (a left knee disability), gastroesophageal reflux disease associated with the left knee disability, non-occlusive deep vein thrombosis associated with the left knee disability, tinnitus, otitis media, scar of the iliac crest, periodontal disease, and right ear hearing loss.  Specifically, the Veteran has contended that the left knee disability has necessitated the need for adaptive devices and special facilities.  See May 2009 VA Form 9, Substantive Appeal.

After review of the lay and medical evidence of record, the Board finds that the criteria for SMC based on the need for the aid and attendance of another have not been met because the weight of the evidence shows no need for the regular aid and attendance of another.  At the January 2009 VA aid and attendance or housebound examination, the Veteran reported that he lives alone, wakes up around 10 in the morning, sits in his recliner, and makes cereal or oatmeal in the microwave.  He also reported that he watches television the rest of the day and uses the microwave for dinner since he has difficulty standing up for prolonged periods and does not do any cooking.  The Veteran reported having trouble with long car rides, standing at church, and using a cane and built up shoe for the left leg, as well as a knee brace.  He indicated that his sister and brother help him with the chores and the lawn.

As to the ability of the Veteran to protect himself from daily hazards and dangers, the VA examination report indicated that the Veteran had dizziness once or more per day, no memory loss, and constant imbalance affecting the ability to ambulate; however, the VA examination report also indicated that there were no other body parts or system impairments that affect the ability of the Veteran to protect himself from the daily environment.  Importantly, the VA examination report indicated that the Veteran can perform all functions.  

As to limitations, the VA examiner indicated that the Veteran can walk up to a few hundred yards without the need of assistance from another.  Aids for ambulation included a cane and brace.  The VA examiner also noted that the circumstances under which the Veteran can leave the home were unrestricted.  In addition, the VA examiner indicated that the Veteran was not bedridden, and was capable of managing financial affairs.  After a complete examination and review of radiological reports of the left knee and back, the VA examiner concluded that the Veteran has difficulty with prolonged standing and walking.  As such, the VA examiner assessed that the Veteran is unable to perform any chores or any cooking due to these limitations; however, the VA examiner also indicated that the Veteran is able to perform activities of daily living, including dressing and using the toilet, albeit, with difficulty due to the service-connected left knee.  Because the January 2009 VA examiner had adequate facts and data and the findings are consistent with other evidence in the record, the medical opinion is of significant probative value and weighs against a finding of the need for the regular aid and attendance of another due to disability.  

Additional evidence against the Veteran's appeal is included in the Veteran's own statements.  In the May 2009 Substantive Appeal, the Veteran admitted that he "can perform most functions of day to day living activities but only with the aid of [his] cane and special rails, adaptive custom Orthopedic shoes, and a brace on [his] 'Good' knee."  See May 2009 VA Form 9, Substantive Appeal.  The Veteran stated that he cannot get around without using the special facilities when he is out (of the house) and he cannot get around without his cane and/or crutches.  The Veteran also indicated that he needs his home to be modified and needs adaptive devices.  In this regard, the Veteran is already in receipt of specially adapted housing and automobile and adaptive equipment.  Significantly, the Veteran does not assert that he needs the regular aid and attendance of another person to perform his daily needs (based upon the actual requirements for personal assistance) or to protect him from hazards or dangers incident to his daily environment; instead, the Veteran contends that he is able to perform most activities of daily living (with difficulty) with the assistance from special facilities and devices, including a cane and/or crutches.  Indeed, neither the Veteran nor the representative has presented any evidence to support the assertion of the need for regular aid and attendance of another person based upon the actual requirements for personal assistance (other than to do chores and the lawn).  

Here, while the evidence indicates that the Veteran receives help from his sister and brother with chores and doing the lawn, the evidence does not demonstrate that the Veteran is unable to dress or undress himself, is unable to keep himself ordinarily clean and presentable, has a frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without assistance, is unable to feed himself through loss of coordination of upper extremities or through extreme weakness, is unable to attend to the wants of nature, or is incapacitated, either physically or mentally, which requires care or assistance on a regular basis to protect him from hazards or dangers incident to his daily environment.  Although the January 2009 VA examiner noted that the Veteran is unable to do chores or cook, the VA examination report and the Veteran's own history also indicate that he is able to microwave his meals and still lives alone.

In a November 2015 submission, the Veteran's representative noted that, in the July 2015 VA examination report of the arteries and veins, the VA examiner indicated that the Veteran is not able to stand for any length of time.  As such, the Veteran's representative argued that it is unclear whether the Veteran can even stand long enough to perform day-to-day tasks.  However, as noted in the January 2009 VA examination report, despite the Veteran's limitations with standing and walking, he is still able to perform activities of daily living, including dressing and using the toilet.

The Board next finds that the criteria for SMC based on housebound status have not been met or approximated.  The evidence does not show, and neither the Veteran nor the representative has contended, that the Veteran is housebound due to the service-connected disabilities, particularly the back or left knee, at any time during the period.  The Veteran is neither substantially confined to his dwelling and the immediate premises as a result of the service-connected disabilities nor institutionalized due to service-connected disabilities.  For these reasons, the Board finds that the criteria for entitlement to SMC by reason of being housebound have not been met.  


ORDER

SMC based on the need for the aid and attendance of another or by reason of being housebound is denied.


REMAND

Special Home Adaptation Grant

A February 2010 rating decision denied the issues of a special home adaptation grant and specially adapted housing.  In a timely February 2011 submission, the Veteran expressed disagreement with the February 2010 rating decision, specifically, with the denial of a special home adaptation grant.  In an August 2013 rating decision, the RO granted entitlement to specially adapted housing.  Regardless, the appeal of a special home adaptation grant should be remanded to allow the RO to provide a Statement of the Case on this issue.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  However, the issue will be returned to the Board after issuance of the Statement of the Case only if perfected by the filing of a timely Substantive Appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).


Accordingly, the issue of a special home adaptation grant is REMANDED for the following action:

Provide a Statement of the Case as to the issue of a special home adaptation grant.  The Veteran must file a timely and adequate Substantive Appeal in order to perfect an appeal of this issue to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b) (2015).  If a timely Substantive Appeal is not filed, the claim should not be certified to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


